Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20       PageID.246    Page 1 of 26




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 19-cr-20537
                   v.
                                              UNITED STATES DISTRICT COURT
     KAYLIN ALEXANDER ROSCOE,                   JUDGE GERSHWIN A. DRAIN

              Defendant.

                                    /

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
     DEFENDANT’S EMERGENCY MOTION FOR REVOCATION OF
                   DETENTION ORDER [#31]

                                 I. INTRODUCTION

      On January 6, 2020, pursuant to a Rule 11 plea agreement, Defendant Kaylin

Alexander Roscoe (“Defendant”) pleaded guilty to one count of possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and one count of

possession with intent to distribute a controlled substance in violation of 21 U.S.C.

§ 841(a)(1). ECF No. 26. Defendant was initially released on an unsecured bond

until January 27, 2020, when he consented to this Court’s revocation of his bond.

ECF Nos. 25, 27. He is scheduled to be sentenced on May 19, 2020. ECF No. 30.

      Presently before the Court is Defendant’s Emergency Motion for Revocation

of Detention Order, filed on April 8, 2020. ECF No. 31. The Government filed a


                                         1
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20      PageID.247    Page 2 of 26




Response on April 13, 2020. ECF No. 32. Upon the Court’s request, ECF No. 33,

the Government filed Defendant’s medical records under seal, ECF No. 34.

Defendant filed a supplemental brief to provide anecdotal information related to his

health. ECF No. 35. A hearing on Defendant’s Motion was held on April 20, 2020.

ECF Nos. 36, 37. For the reasons that follow, the Court will DENY WITHOUT

PREJUDICE Defendant’s Emergency Motion [#31].

                                 II. BACKGROUND

      Defendant is twenty-seven years old and has resided in Detroit, Michigan for

his entire life. Def’s Presentence Investigation Report 17–18. On July 22, 2019,

agents from the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF)

executed a search warrant for Defendant at 20124 Tireman, Detroit, Michigan. ECF

No. 1, PageID.3. Defendant was in the residence, along with an adult female and

two minor children. ECF No. 26, PageID.67; ECF No. 32, PageID.116.

      During their search, agents located one knotted baggie, with approximately

five gross grams of suspected heroin, on the kitchen counter; one knotted baggie,

with approximately one gram of suspected heroin, on the microwave; and two digital

scales. ECF No. 26, PageID.67. They also discovered a razor next to a box of

baggies. ECF No. 32, PageID.116. Lab testing later revealed that a fentanyl mixture

was contained in the baggies. ECF No. 26, PageID.67. In addition, agents found a

Smith & Wesson Model M&P .380 caliber semiautomatic pistol, which was loaded


                                         2
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.248    Page 3 of 26




with one live round. ECF No. 1, PageID.3. A .380 magazine and thirty-six rounds

of .45 caliber ammunition were also discovered.          ECF No. 32, PageID.118.

Defendant acknowledged possession of the firearm, explaining that he obtained it

for protection. Id. He also admitted to possessing the controlled substances,

asserting that they were for personal use. Id.

      Defendant was arrested on a criminal complaint for two offenses: (1) felon in

possession of a firearm; and (2) possession with intent to distribute heroin. ECF No.

1. On July 26, 2019, United States Magistrate Judge Mona K. Majzoub released

Defendant on bond with several conditions. ECF No. 9; see also ECF No. 32,

PageID.119. Defendant complied with many of the conditions, including reporting

to Pretrial Services; attending substance abuse counseling; and remaining employed.

ECF No. 31, PageID.99. In his instant Motion, Defendant concedes that he came

before the Court “several times for review of his overall performance on bond,

specifically as it related to his use of marijuana.” Id. at PageID.99–100. The Court

takes notice that while under Pretrial Services supervision, Defendant tested positive

for marijuana on eight occasions. Def’s Presentence Investigation Report 19.

      On January 6, 2020, Defendant pleaded guilty to possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) (Count One) and possession

with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1)

(Count Two) of the First Superseding Indictment. ECF No. 26. On January 10,


                                          3
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.249     Page 4 of 26




2020, Pretrial Services petitioned the Court to order Defendant to appear for a bond

review hearing, asserting that Defendant was in violation of his bond by continuing

to test positive for marijuana. ECF No. 25, PageID.63–64. The Court conducted a

hearing on January 27, 2020. ECF No. 25. At the hearing, Defendant consented to

the Court’s revocation of his bond. ECF No. 27. Defense counsel represented that

she and Defendant reviewed his failure to comply with the Court’s “clear directive,”

as well as Defendant’s “circumstances, what he’s been going through really on a

daily basis in terms of stress and life.” Further, counsel explained that Defendant

had been “working and trying very hard but recognizes that he’s fallen short certainly

as it relates to the continued testing positive[.]”

      Defendant is currently being held at St. Clair County Jail. ECF No. 31,

PageID.100. He alleges that he has struggled with asthma since childhood. ECF

No. 31, PageID.108.         Pretrial Services documented Defendant’s reportedly

“frequent” hospitalization as a child due to his asthma.           Def’s Presentence

Investigation Report 18. It also included Defendant’s alleged use of an Albuterol

inhaler in its report. Id. On April 13, the Court ordered the parties to submit medical

records, as well as any supplemental documents related to Defendant’s purported

medical condition. The Government timely filed Defendant’s medical records from

St. Clair County Jail under seal. ECF No. 34. Defendant timely filed a supplemental

brief to provide anecdotal information related to his health. ECF No. 35.


                                            4
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20      PageID.250   Page 5 of 26




                                  III. LAW & ANALYSIS

        A. COVID-19

        COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a

respiratory illness that spreads easily and sustainably in the community through

respiratory droplets produced when an infected person coughs or sneezes. See

Centers for Disease Control and Prevention Coronavirus Disease 2019 Frequently

Asked          Questions,        Center         for        Disease         Control

https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-COVID-19-Spreads

(last updated Apr. 13, 2020). While it is thought that people are most contagious

when symptoms are present, the virus has also been detected in asymptomatic

persons. See id.

        There is no vaccine to prevent COVID-19, nor is there antiviral medication

that can treat it. Id.; see also ECF No. 132, PageID.614. According to the Center

for Disease Control (“CDC”), “[t]he best way to prevent illness is to avoid being

exposed to the virus.” Id. The CDC recommends, among other things, that people

clean their hands often or use hand sanitizer when soap is unavailable; avoid close

contact with other people (at least six feet in distance); and clean and disinfect

frequently touched surfaces daily, such as tables, doorknobs, light switches, and

countertops. Id. The CDC also recommends that if an individual becomes sick, he


                                          5
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20       PageID.251     Page 6 of 26




or she should isolate from others by staying in a specific sick room and using a

separate bathroom if available. Id.

      The CDC has indicated that certain classes of individuals are at higher risk for

developing severe illness if exposed to COVID-19. Id. Older adults—65 or older—

and people suffering from underlying medical conditions, such as moderate to severe

asthma, chronic lung disease, serious heart disease, severe obesity, diabetes, liver

disease, kidney disease; or people who are immunocompromised; and those who

have prolonged use of corticosteroids and other immune weakening medications are

at higher risk of exposure to COVID-19. Id. In the instant case, Defendant alleges

that he has struggled with asthma since childhood. ECF No. 31, PageID.108.

Further, the Court takes notice that, as of April 14, 2020, Defendant is using an

inhaler for his condition. ECF No. 35, PageID.239. While it has been accepted that

older adults are the most vulnerable, the CDC reported that 38% of the 508

hospitalized patients were younger–between 20 and 54 years of age. See Severe

Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19)–United

States, February 12-March 16, 2020, Center for Disease Control (Mar. 18, 2020),

https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm.

      At the time of this writing, the majority of states have issued stay-at-home

orders, including Governor Gretchen Whitmer of Michigan. Governor Whitmer

issued a state of emergency when the State’s first two cases of coronavirus were


                                          6
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20       PageID.252    Page 7 of 26




reported on March 10, 2020. Executive Order, No. 2020-04 (Mar. 10, 2020).

Governor Whitmer has since issued a series of other executive orders to help prevent

the spread of this novel disease.            See Executive Orders, Michigan.gov,

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705---,00.html

 (last visited Apr. 15, 2020). Even with such executive action, Michigan continues

to experience staggering numbers of confirmed COVID-19 cases and deaths. At the

time of this writing, there are 32,000 cases confirmed cases in Michigan. See MDOC

Response     and    Information     on    coronavirus     (COVID-19),      Medium,

https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-

coronavirus-covid-19-250f43144337 (last updated Apr. 20, 2020) [hereinafter

Medium MDOC Response and Information]. There are now 2,468 lives lost to

COVID-19 in Michigan alone. Coronavirus – Michigan Data, Michigan.gov,

https://www.michigan.gov/coronavirus/0,9753,7-406-98163-520743--,00.html (last

updated Apr. 20, 2020).

      Incarcerated individuals, and the employees who work in correctional

institutions, are not immune to this pandemic. See ECF No. 132, PageID.613.

Indeed, these individuals face an even greater risk. On March 23, 2020, the CDC

acknowledged that correctional and detention facilities “present[ ] unique challenges

for control of COVID-19 transmission among incarcerated/detained persons, staff,




                                         7
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20      PageID.253    Page 8 of 26




and visitors.” Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities, Centers for Disease

Control     (Mar.      23,      2020),       https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html

[hereinafter CDC Guidance on Correctional and Detention Facilities]; see also

United States v. Eubanks, No. 17-20184, 2020 WL 1814090, at *1 (E.D. Mich. Apr.

9, 2020). COVID-19 is dangerous everywhere, but the novel disease is especially

harmful within correctional institutions, where incarcerated individuals have a

limited ability to exercise encouraged community practices such as social distancing

and frequent handwashing. See CDC Guidance on Correctional and Detention

Facilities; see also ECF No. 132, PageID.613 (“The recommended social distancing

measures are nearly impossible to implement and adhere to in detention facilities

where detained individuals share dining, bathing and sleeping areas[.]”); see also

ECF No. 31, PageID.102. Further, a “low capacity for patient volume, insufficient

quarantine space, insufficient on-site medical staff, [and] highly congregational

environments” increase the risk of danger to incarcerated individuals.        CDC

Guidance on Correctional and Detention Facilities; see also United States v.

Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar. 27, 2020).

      As of April 20, 2020, there are 574 reported cases of COVID-19 in Michigan

correctional facilities. See Medium MDOC Response and Information. Ten percent


                                         8
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20       PageID.254    Page 9 of 26




of these prisoners have been sent to community hospitals. Infection rate at Michigan

prison exceeds New York, Chicago jail hot spots, Detroit Free Press (Apr. 15, 2020,

8:51 PM) https://www.freep.com/story/news/local/michigan/2020/04/16/infection-

rate-michigan-prison-exceeds-new-york-chicago-jail-hotspots/2987935001/. These

numbers are growing sharply.         Indeed, one facility in Michigan—Parnell

Correctional Facility—has a percentage of infection rate which exceeds the 7%

Cook County jail in Chicago, which as of last week, was the largest known source

of infections in the United States. Id. According to MDOC, there have been 26

COVID-19 related deaths within its prisons, including twenty-one inmates. Medium

MDOC Response and Information.

      To its credit, MDOC has implemented a number of measures to reduce

COVID-19’s spread in its facilities. See 2020 Coronavirus (COVID-19) Response

Q&A, Michigan Department of Corrections, https://www.michigan.gov/corrections

/0,4551,7-119-9741_12798-521973--,00.html (last visited Apr. 15, 2020); see also

Medium MDOC Response and Information.              For example, all MDOC staff

transporting prisoners on or off grounds are required to be dressed in full personal

protective equipment (PPE).     See Medium MDOC Response and Information.

MDOC is following the Michigan Department of Health and Human Services

protocol and is accordingly scheduling appointments between facility healthcare staff

and prisoners who have presented COVID-19 symptoms. Id.


                                         9
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20       PageID.255    Page 10 of 26




       B. Defendant’s Arguments Pursuant to 18 U.S.C. §§ 3142(i), 3143

       Defendant initially moved this Court to release him on bond pending

 sentencing pursuant to 18 U.S.C. § 3143(a)(1) and 18 U.S.C. 3142(i). ECF No. 31,

 PageID.109, 111. At the hearing, Defendant clarified that § 3143(a)(1) is the more

 appropriate statute.   The Government contests Defendant’s release under both

 provisions. ECF No. 32, PageID.120.

    1. 18 U.S.C. § 3142(i)

       Section 3142(i) presumes that a court has already determined that the

 defendant must be detained pending trial, but permits a “subsequent order” for

 release to the “custody of a United States marshal or another appropriate person” for

 the two limited reasons of (1) defense preparation or (2) some other “compelling

 reason.” 18 U.S.C. § 3142(i). Such a release must be “temporary.” Id.; see also

 United States v. Shelton, No. 3:19-cr-14, 2020 WL 1815941, at *3 (W.D. Ky. Apr.

 9, 2020) (“[T]he release must be ‘temporary,’ no longer than needed to complete the

 ‘necessary’ defense preparations or to resolve the other ‘compelling’

 circumstances.”). The defendant has the burden of establishing circumstances

 warranting temporary release pursuant to § 3142(i). Shelton, 2020 WL 1815941, at

 *3 (citation omitted); United States v. Smoot, No. 2:19-cr-20, 2020 WL 1501810, at

 *2 (S.D. Ohio Mar. 30, 2020).




                                          10
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20         PageID.256     Page 11 of 26




       This provision of the Bail Reform Act “covers the situation where an

 individual is detained while awaiting trial—not where a person has been convicted

 by guilty plea and is awaiting sentencing.” United States v. Johnson, No. 2:17-cr-

 20489, 2020 WL 1821099, at *2 (E.D. Mich. Apr. 10, 2020) (emphasis added).

 Several courts in the Sixth Circuit have recognized that § 3142(i) applies only to a

 criminal defendant seeking release pending trial. See id.; see also United States v.

 Santiago, No. 4:19-cr-405-2, 2020 WL 1820575, at *1 (N.D. Ohio Apr. 10, 2020);

 United States v. Melendez-Perez, No. 1:19-cr-184-2, 2020 WL 1814150, at *1 (N.D.

 Ohio Apr. 8, 2020). Additionally, district courts in other circuits have similarly

 rejected the applicability of § 3142(i) for a criminal defendant awaiting sentencing.

 See United States v. Harris, No. 19-356, 2020 WL 1503444 (D.D.C. Mar. 27, 2020)

 (evaluating motion for immediate release due to COVID-19 of defendant awaiting

 sentencing under § 3143); United States v. Rollins, No. 19-cr-34S, 11-cr-251S, 2020

 WL 1482323, at n.1 (W.D.N.Y. Mar. 27, 2020) (finding that § 3142(i) does not apply

 to individuals seeking release pending sentencing due to COVID-19). While the

 Court recognizes that one court in this district has held that this provision applies to

 a defendant who has pleaded guilty and is thus pending sentencing, United States v.

 Kennedy, No. 18-20315, 2020 WL 1493481, at *3 (E.D. Mich. Mar. 27, 2020), the

 Court is inclined to rule with the majority of other courts within this circuit on this




                                           11
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20         PageID.257     Page 12 of 26




 statutory interpretation question. Additionally, the Court recognizes Defendant’s

 assertion at the hearing to only move for relief under 18 U.S.C. § 3143(a).

       Accordingly, the Court concludes that 18 U.S.C. § 3142(i) does not apply to

 Defendant’s situation.1 Rather, release for a criminal defendant who has pleaded

 guilty and is awaiting sentencing, as relevant here, is governed by 18 U.S.C. § 3143.

 The Court will thus evaluate Defendant’s request for release under this provision.

     2. 18 U.S.C. § 3143

       Section 3143(a)(1) provides in relevant part: “the judicial officer shall order

 that a person who has been found guilty of an offense and who is awaiting imposition

 or execution of sentence ... be detained, unless the judicial officer finds by clear and

 convincing evidence that the person is not likely to flee or pose a danger to the safety

 of any other person or the community if released ….” 18 U.S.C. § 3143(a)(1). This

 section “creates a presumption against release which the defendant must overcome.”

 United States v. Bowman, 98 F.3d 1343 (6th Cir. 1996) (Table) (citing United States

 v. Vance, 851 F.2d 166, 170 (6th Cir. 1988)). In other words, Defendant must


 1
   The Court recognizes the special risks that COVID-19 poses to incarcerated
 individuals, like Defendant, in a particular facility afflicted by the pandemic. The
 Court does not take lightly the communication difficulties between incarcerated
 individuals and their attorneys during this time as several precautions are in place to
 prevent and mitigate the spread of COVID-19. See, e.g., ECF No. 31, PageID.111.
 In an appropriate case, the circumstances of the COVID-19 pandemic, and its impact
 on a particular defendant who is awaiting trial—not a defendant who has been
 convicted and is awaiting sentencing—could persuade the Court to rule in favor of
 pretrial release for the necessary reason of preparing his or her defense.
                                           12
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20          PageID.258     Page 13 of 26




 establish by clear and convincing evidence that he is not likely to flee or pose a

 danger to the community if released. “Notwithstanding the mandatory detention

 provisions of § 3143, a district court may release a defendant pending sentencing

 “under appropriate conditions ... if it is clearly shown that there are exceptional

 reasons why such person’s detention would not be appropriate.” United States v.

 Johnson, No. 2:17-cr-20489, 2020 WL 1821099, at *2 (E.D. Mich. Apr. 10,

 2020) (quoting 18 U.S.C. § 3145(c)) (emphasis in original).

        Here, Defendant argues that the exceptional circumstances presented by the

 COVID-19 pandemic release warrant his release. ECF No. 31, PageID.108. As

 discussed at length in the first section of its analysis, the Court is concerned with the

 unique challenges which COVID-19 presents to the vulnerable communities in

 correctional facilities.

        “While the generalized risks of COVID-19 cannot be disputed, courts

 evaluating whether release from custody is necessary must evaluate the

 particularized risks posed to an individual defendant.” United States v. Sykes, No.

 03-cr-80028, 2020 WL 1846948 at *4 (E.D. Mic., Apr. 13, 2020) (citation omitted).

 Some courts evaluating the impact of COVID-19 on the pretrial analysis under

 § 3143(a) have considered the following factors:

        (1) the original grounds for the defendant’s detention; (2) the specificity
        of the defendant’s stated COVID-19 concerns; (3) the extent to which
        the proposed release plan is tailored to mitigate or exacerbate other

                                            13
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.259     Page 14 of 26




       COVID-19 risks to the defendant; and (4) the likelihood that the
       defendant’s proposed release would increase COVID-19 risks to others.

 See id. (quoting United States v. Clark, No. 19-40068, 2020 WL 1446895, at *3 (D.

 Kan. Mar. 25, 2020) (recognizing that while these factors have been applied in the

 context of motions for pretrial release under 18 U.S.C. § 3142(i), “they are

 nevertheless relevant to [defendant’s] motion for release pending sentencing.”). In

 United States v. Johnson, another court in this district set forth a modified set of

 factors, based on those provided above, in considering whether a defendant, who has

 already been convicted and is awaiting sentencing, has set out exceptional reasons

 in favor of release:

       (1) the original grounds for the defendant’s pretrial detention; (2) the
       nature, seriousness, and specificity of the defendant’s stated COVID-
       19 concerns (e.g., underlying medical conditions, age, etc.); (3) the
       conditions in the facility where the defendant is being held (e.g., social
       distancing measures, screening protocols for new prisoners, the number
       of prisoners diagnosed with COVID-19, and availability of appropriate
       medical treatment; and (4) whether conditions of release can be
       imposed to mitigate COVID-19 risks to the defendants and to the
       community.

 No. 2:17-cr-20489, 2020 WL 1821099, at *3 (E.D. Mich. Apr. 10, 2020). The Court

 finds these factors constructive for the instant case, as Defendant, similar to the

 defendant in Johnson, has already been convicted and is awaiting sentencing.

           i.     Defendant’s COVID-19 Concerns

       The Court will begin by assessing the second factor: Defendant’s stated

 COVID-19 concerns. The Court acknowledges that Defendant’s preexisting health
                                          14
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20          PageID.260   Page 15 of 26




 condition warrants heightened concern about his potential exposure to COVID-19.

 Specifically, Defendant has asthma—a precondition which he has struggled with

 since childhood. ECF No. 31, PageID.108; Def’s Presentence Investigation Report

 18. According to Defendant’s Presentence Report, Defendant has reported that he

 was “frequently hospitalized as a child due to asthma.”           Def’s Presentence

 Investigation Report 18. Further, as an adult, Defendant informed Pretrial Services

 that he was hospitalized overnight due to his asthma; however, Defendant was

 unable to recall the hospital name or location. Id.

        Defendant’s medical records at St. Clair County Jail indicate that he requested

 medical assistance for his asthma on at least five separate occasions between April

 1 and April 7, 2020. ECF No. 34, PageID.156, 214, 223–27. Notably, on April 7,

 Defendant inquired about his access to a kite inhaler. Id. at PageID.201. Defendant

 received an inhaler seven days later. ECF No. 35, PageID.238. The Court takes

 Defendant’s medical concerns seriously, as the CDC has warned that “[p]eople with

 moderate to severe asthma may be at higher risk for getting very sick from COVID-

 19.”        People    Who      Are    At        Higher Risk, CDC (Apr.    2,   2020),

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.

 Indeed, the Court disagrees with the Government’s dismissal of Defendant’s medical

 concerns as “speculative” in light of the CDC’s guidance, as well as Defendant’s




                                            15
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.261    Page 16 of 26




 consistent medical requests at St. Clair County Jail. See ECF No. 32, PageID.132.

 This factor thus weighs in Defendant’s favor.

       The other three Johnson factors, however, weigh against revoking the Court’s

 prior order of detention at this time. The original grounds for Defendant’s detention;

 the conditions at St. Clair County Jail; and Defendant’s proposed release plans, as

 well as the likelihood of increasing others’ exposure, all weigh against revoking the

 Court’s detention order.

          ii.    Defendant’s Current Detention

       As to the first factor, the original grounds for Defendant’s detention weigh

 against his release awaiting sentencing. The Court agrees with Defendant’s claim

 that he was compliant with several bond conditions during his initial release on an

 unsecured bond from July 2019. ECF No. 31, PageID.99. Specifically, Defendant

 reported to Pretrial Services; attended substance abuse counseling at Salvation Army

 Adult Rehabilitation Center; and remained employed. Id. The Court takes notice

 that Defendant was discharged from his substance abuse program in September 2019

 for possessing a cellular phone—not for a positive test for a controlled substance.

 Def’s Presentence Investigation Report, 19.

       The Court agrees with the Government’s description of Defendant’s overall

 adjustment to federal pretrial supervision, however. ECF No. 32, PageID.123.

 Defendant came before the Court several times for his overall performance on bond,


                                          16
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.262    Page 17 of 26




 specifically as it related to his use of marijuana. Defendant tested positive for

 marijuana eight times, including the day of his presentence interview on January 16,

 2020, before the Court eventually revoked his bond on January 27, 2020. Def’s

 Presentence Investigation Report, 19. Further, Defendant purportedly failed to

 contact Pretrial Services on November 1, 2019 when his GPS tether died. ECF No.

 32, PageID.123. The Government also alleges that Defendant violated his curfew

 for “non-approved reasons” on November 4, 2019. Id. Pretrial Services confirmed

 these allegations in its Presentence Investigation Report. See Def’s Presentence

 Investigation Report, 4. While it is true that Defendant has appeared for each of his

 federal court dates in the instant case, ECF No. 31, PageID.112, the Court remains

 unconvinced that Defendant, who has demonstrated his inability to comply with

 conditions of release, will comply with a new set of strict conditions while awaiting

 his sentencing next month.

       Accordingly, this factor weighs against revoking the detention order.

          iii.   Conditions and Availability of Appropriate Medical Treatment
                 at St. Clair County Jail

       Next, in evaluating the third factor, the Court finds that St. Clair County Jail

 is taking reasonable precautions to mitigate the risks of spread of COVID-19 among

 incarcerated individuals and staff members at this time. The Court acknowledges

 that as of this writing, there are seven inmates at St. Clair County Jail who have

 tested positive for COVID-19. ECF No. 32, PageID.130. Further, there are eleven
                                          17
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.263    Page 18 of 26




 prisoners under protocol watch for their display of symptoms. The Court also

 denotes that two correctional deputies and one nurse at the jail have tested positive.

 Jackie Smith, UPDATE: 262 coronavirus cases, 9 deaths reported in St. Clair

 County,    MSN,     https://www.msn.com/en-us/news/us/update-coronavirus-cases-

 reach-16-in-st-clair-county-first-death-reported-at-lake-huron-medical/ar-

 BB11OhgL (last updated Apr. 17, 2020). These three staff members are off duty

 until they recover. Id.

       These statistics, while alarming, refer to the jail’s general population. As of

 April 10, 2020, the Government confirmed that Defendant is currently detained in a

 “pod” in the St. Clair County Jail in which no inmate has tested positive for COVID-

 19 or has been placed on isolation protocol. ECF No. 32, PageID.131. Defense

 counsel confirmed this; however, she did denote that one prisoner within

 Defendant’s pod has a persistent cough. See ECF 35, PageID.238.

       The Court denotes that St. Clair County Sheriff Tim Donnellon has introduced

 several efforts to mitigate the continued spread of COVID-19 within the facility.

 ECF No. 31, PageID.107. On April 1, 2020, seven days before the first positive case

 was reported in the jail, Donnellon announced that he was working with the St. Clair

 County courts and prosecutors to release non-violent inmates who are elderly, sick,




                                          18
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20         PageID.264     Page 19 of 26




 and vulnerable.2 Laura Fitzgerald, St. Clair County Sheriff, courts reducing jail

 population to lessen the spread of coronavirus (Apr. 2, 2020 10:36 am)

 https://www.thetimesherald.com/story/news/2020/04/02/st-clair-county-jail-

 reducing-inmate-population-during-coronavirus-pandemic/5110937002/.             Indeed,

 as of April 2, 2020, the jail had about 330 inmates, while most of the time, the jail is

 near its capacity of 500 inmates. Id. Donnellon also confirmed that corrections

 deputies are following protocols and guidelines to reduce their risk of exposure to

 COVID-19, such as moving the morning briefing to the jail’s front lobby. Id. He

 also explained that all new inmates are being screened for symptoms. Id. Donnellon

 asserted that he and his staff look at the number of inmates on a daily basis and

 determine what they can do to “lessen potential dangers to [their] inmates.” Id.

       The Government also highlights several measures which the jail has been

 taking to ensure that COVID-19 is contained and treated. ECF No. 32, PageID.132.

 For example, the jail segregates and isolates individuals with suspected cases of

 COVID-19, or who are awaiting test results; places individuals who are displaying

 symptoms, but who fail to meet the threshold to be tested, on a COVID-19 protocol

 to be segregated, isolated, and monitored3; removes individuals from the general


 2
   As a USMS prisoner, Defendant is not eligible for release by the St. Clair County
 sheriff. ECF No. 31, PageID.107.
 3
   The Court takes notice of defense counsel’s allegation at the hearing that some
 prisoners who are not feeling well are declining to report their symptoms out of fear
 of being segregated within the jail.
                                           19
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.265    Page 20 of 26




 population when symptoms or contact is suspected; provides individuals with clean

 clothing when symptoms or contact is suspected; distributes masks to detainees and

 inmates on COVID-19 protocol; offers staff members the options to wear masks;

 and remains committed to moving inmates and detainees in order to ensure adequate

 space in housing. Id. These measures can work to effectively mitigate the risks of

 COVID-19 transmission in the St. Clair County Jail.

       In addition to these procedures, the Court finds that there is an adequate

 availability of appropriate medical treatment at St. Clair County for Defendant. As

 explained above, Defendant has requested and has received medical treatment for

 his precondition. His records indicate that the medical staff at St. Clair County Jail

 have been responsive to his specific concerns surrounding his asthma condition since

 April 1, when he indicated that he needed “breathing treatment.” ECF No. 34,

 PageID.156. His treating nurse listened to his lungs and determined that “all fields

 [were] clear.” Id. Further, the nurse reported that Defendant failed to show signs of

 difficulty or distress. Id. Nevertheless, after several other requests and visits,

 Defendant received an inhaler on April 14. ECF No. 35, PageID.238. The Court

 thus finds that Defendant’s asthma is currently being treated with appropriate

 medicine and attention.

       Accordingly, the Court finds that this third factor also weighs against revoking

 the detention order.


                                          20
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.266    Page 21 of 26




          iv.    Defendant’s Proposed Release Plan

       Finally, the circumstances surrounding Defendant’s proposed release plan

 weigh against allowing him to await sentencing on bond. The Court is primarily

 concerned with this final factor as it relates to Defendant’s danger to the community.

       Defendant suggests three separate spaces for him to reside awaiting

 sentencing. First, Defendant explains that his long-time girlfriend and mother of his

 two children, Nakesha Horton, is an “appropriate person” to act as a third-party

 custodian as he awaits sentencing. ECF No. 31, PageID.111. He asserts that Ms.

 Horton has been working consistently over the past year and that she is “responsible

 and willing to assume all of the responsibilities and burdens of being a third-party

 custodian.” Id. at PageID.111–12. The Government contests Defendant’s proposed

 plan, emphasizing that these conditions fail to present any change from Defendant’s

 previous time on bond. ECF No. 32, PageID.134. It argues that the presence of Ms.

 Horton and children did not deter Defendant from continuing to test positive for

 marijuana throughout his bond last year. Id.

       Pretrial Services also opposes Defendant’s proposed plan to reside with Ms.

 Horton. In its April 20, 2020 Status Report, Pretrial Services reiterated Defendant’s

 display of a “continuous pattern of disregard for his bond and conditions while he

 was on bond. [He] was aware of the consequences of not complying with the Court’s

 directives.” Pretrial Services further indicated that Defendant was not deterred by


                                          21
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.267    Page 22 of 26




 the consequences of his past violations on bond. The Court weighs Pretrial Services’

 report strongly in its consideration of this factor.

       While the Court takes notice of Ms. Horton’s reported distress by Defendant’s

 use of drugs, Def’s Presentence Investigation Report, 19, and her willingness to

 speak to the Court on her responsibilities and burdens of being a third-party

 custodian, it does not find that this residence is an appropriate space for Defendant.

 The Court agrees with the Government’s and Pretrial Services’ concerns, as

 Defendant fails to differentiate this proposed release plan from his prior, zero

 tolerance policy under his unsecured bond. Additionally, the Court denotes that at

 the time of the ATF agents’ execution of a search warrant for the instant charges,

 Defendant was found in his home with Ms. Horton and his two children. ECF No.

 26, PageID.67; ECF No. 32, PageID.116. There, the ATF agents confiscated a

 firearm, along with controlled substances and related instruments. ECF No. 32,

 PageID.116–18.      These circumstances cast further doubt on the adequacy of

 Defendant’s proposed release plan, namely, the danger to the community and the

 family members within his home.

       After the hearing, defense counsel provided the Court with two alternative

 places for Defendant to reside awaiting sentencing: his father’s or his mother’s

 Detroit residences. In its April 20, 2020 Status Report, Pretrial Services expressed

 its hesitations with Defendant possibly returning to his father’s residence.


                                            22
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20         PageID.268    Page 23 of 26




 Specifically, it denoted that as of December 3, 2019, this residence had “numerous

 occupants,” which would make it difficult for Defendant to self-quarantine. Further,

 Pretrial Services asserted that Defendant continued to test positive for marijuana

 while previously residing at this residence during his bond. The Court is thus not

 persuaded that this second proposal would permit Defendant to safely practice social

 distancing. The Court is ultimately concerned for the safety of the other occupants

 in this residence should Defendant be released on bond awaiting sentencing.

       As to Defendant’s third proposed release plan, the Court will keep

 Defendant’s mother’s address in mind should Defendant present the Court with

 additional information concerning the number of COVID-19 cases within his “pod”

 at St. Clair County Jail. The Court does not have enough information about

 Defendant’s mother’s abilities to assume all of the responsibilities and burdens of

 acting as a third-party custodian for Defendant’s release at this juncture.

       Finally, the Court takes seriously Pretrial Services’ current abilities to

 supervise Defendant in analyzing this factor. In its Response, the Government

 emphasizes the strain of limited resources which Pretrial Services and local law

 enforcement is currently operating within during the COVID-19 pandemic. Id. at

 PageID.125–26. Specifically, the Government alleges that Pretrial Service officers

 have been directed to protect themselves from potential infection by staying six feet

 away from the defendants which they supervise; ceasing physical inspections of


                                           23
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.269    Page 24 of 26




 tethers; and conducting “virtual tours” of defendants’ homes. Id. at PageID.126.

 Further, the Government purports that there is a nationwide shortage of tethers. Id.

 Even more troubling, the Government explained at the hearing that Pretrial Services

 officers have not been drug testing defendants during this time. The Court agrees

 with the Government that this is a major concern for this case in light of Defendant’s

 pattern of noncompliance. Defendant’s past and several violations indicate that he

 likely requires close monitoring for his drug use; however, the ability of such close

 monitoring remains questionable during the COVID-19 pandemic. The Court

 concludes that Defendant’s instant Motion does not present any new information to

 allow the Court to conclude that he no longer poses a danger to the community.

 Accordingly, this final factor weighs against revoking the detention order.

       Accordingly, the Court finds that, in weighing Defendant’s medical condition

 against all other relevant considerations, the evidence does not support releasing him

 and revoking its prior order of detention at this juncture. These factors do not

 demonstrate that Defendant’s release pending sentencing is warranted in light of the

 risks presented by the COVID-19 pandemic. In sum, Defendant’s instant Motion

 does not contain enough information that would allow the Court to conclude that he

 no longer poses any danger to the community.




                                          24
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20        PageID.270    Page 25 of 26




       C. Defendant’s Detention Going Forward

       The Court nevertheless remains concerned for Defendant’s particular

 susceptibility to COVID-19 due to his asthma. Further, the Court is alarmed by the

 number of positive cases in St. Clair County Jail’s general population. At the

 hearing, defense counsel informed the Court that she received conflicting data

 regarding the number of positive cases at the jail. The Government was unable to

 speak to this disparity. The Court finds that this lack of information is unsettling,

 especially as the virus continues to spread at a swift and stunning speed.

       Accordingly, Defendant should submit documentation concerning any

 additional health concerns, as well as immediately alert the Court if a COVID-19

 case is confirmed within his “pod” at the St. Clair County Jail, so that the Court can

 properly revisit the aforementioned factors for Defendant’s claim pursuant to 18

 U.S.C. § 3143(a).

                                 V. CONCLUSION

       For the reasons articulated above, IT IS ORDERED that Defendant’s

 Emergency Motion for Revocation of Detention Order is DENIED WITHOUT

 PREJUDICE [#31].

       IT IS FURTHER ORDERED that Defendant shall submit documentation

 concerning any additional health concerns, as well as immediately alert the Court if




                                          25
Case 2:19-cr-20537-GAD-EAS ECF No. 38 filed 04/21/20      PageID.271    Page 26 of 26




 a COVID-19 case is confirmed within his “pod” at the St. Clair County Jail, so that

 the Court can properly revisit Defendant’s claim.

       IT IS SO ORDERED.

 Dated:      April 21, 2020



                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
                April 21, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         26
